Title: From Benjamin Franklin to Horatio Gates, 28 August 1776
From: Franklin, Benjamin
To: Gates, Horatio


Dear Sir,
Philadelphia August 28th. 1776.
The Congress being advised, that there was a probability that the Hessians might be induced to quit the British service by offers of land, &c., came to two resolves for this purpose, which, being translated into German and printed, are sent to Staten Island to be distributed, if practicable, among those people. Some of them have tobacco marks on the back, that so tobacco being put up in them in small quantities, as the tobacconists use, and suffered to fall into the hands of these people, they might divide the papers as plunder, before their officers could come to the knowledge of the contents, and prevent their being read by the men. That was the first resolve. A second has since been made for the officers themselves. I am desired to send some of both sorts to you, that, if you find it practicable, you may convey them among the Germans that shall come against you.
The Congress continue firmly united, and we begin to distress the enemy’s trade very much, many valuable prizes being continually brought in. Arms and ammunition are also continually arriving, the French having resolved to permit the exportation to us, as they heartily wish us success; so that in another year we shall be well provided.
As you may not have seen Dr. Price’s excellent pamphlet, for writing which the City of London presented him a Freedom in a gold box of fifty pounds value, I send you one of them.
My last advices from England say, that the Ministry have done their utmost in fitting out this armament, and that, if it fails, they cannot find means next year to go on with the war. While I am writing comes an account that the armies were engaged on Long Island, the event unknown, which throws us into anxious suspense. God grant success. I am &c. 
B. Franklin
From Dr. Franklin to Genl. Horatio Gates.
